DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 01/27/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-16
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: None
New claims: None
Claims currently under consideration: 1-16
Currently rejected claims: 1-16
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/27/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Selleck (U.S. 6,749,875 B2) in view of Van Amerongen et al. (2009/0123399 A1).
Regarding claims 1 and 3-5, Selleck discloses a juice product comprising a fruit or vegetable juice (C2, L16-L17) comprising one or more polyphenols (C2, L1-L12, where the 
Selleck does not teach the acerola as being present at a concentration of about 1.0-5 wt.% based on the weight of the juice product.
However, Van Amerongen et al. discloses acerola puree as being present in an amount of 0.96 wt.% with a juice component (i.e., 1.03g acerola puree / 107.12g total * 100% = 0.96 wt.%) ([0026], Example 1). Van Amerongen et al. also indicates that the mixed composition may comprise a mixture of fruits in various forms ([0024]).
It would have been obvious to a skilled practitioner to incorporate acerola puree containing acerola into a mixture as taught in Selleck at the concentration taught in Van Amerongen et al. While Selleck discloses suitable concentrations for the flavonoid per se (i.e., 0.01-0.1 wt.%) (C2, L34-L36), the lack of instruction regarding suitable concentrations for compositions merely comprising the flavonoid would prompt a skilled practitioner to consult Van Amerongen et al. for additional instruction regarding suitable concentrations of such compositions. Since Van Amerongen et al. discloses acerola puree as being combined with fruit juice in an amount of 0.96 wt.% ([0026], Example 1), which rounds to 1.0 wt.%, a skilled practitioner would find the inclusion of the flavonoid-containing component in the mixture of Selleck at concentrations of 1.0-5 wt.% (claim 1), 1.0-3 wt.% (claim 3), 1.0-2 wt.% (claim 4), and 1.0-1.5 wt.% (claim 5) to be obvious. Further, Van Amerongen et al. discloses that the mixture additionally contains banana puree in an amount of 7.67 wt.% (i.e., 8.22g banana puree / 107.12g total * 100% = 7.67 wt.%) and red grape juice concentrate in an amount of 8.15 wt.% (i.e., 8.73g red grape juice concentrate / 107.12g total * 100% = 8.15 wt.%) ([0026], Example 1), as well as that the mixture may comprise “a blend of at least one species of fruit” including “red 
As for claim 2, Van Amerongen et al. discloses a juice product comprising a combination of fruit juice and acerola puree ([0024], [0026]). It would have been obvious to one having ordinary skill in the art to produce the composition of Selleck with acerola puree. Regarding the state of the flavonoid composition, Selleck discloses that it may be “individual flavonoids, mixtures and plant extracts having a high flavonoid content” (C1, L64-L67). Selleck also indicates the flavonoid/antioxidant mixture may be in powder or liquid concentrate form (C2, L24-L31) and discloses the use of powdered acerola (C4, L4-L15). Given the limited instruction regarding the liquid form of the mixture, a skilled practitioner would be prompted to consult Van Amerongen et al. for more detailed teaching related to the incorporation of such extracts into food products. Since Van Amerongen et al. discloses that acerola may be incorporated into juice products in a puree form ([0024], [0026]), a skilled practitioner would find the use of acerola puree as the flavonoid component in Selleck to be obvious.
As for claims 6 and 7, Selleck and Van Amerongen et al. disclose the juice product according to claim 1.
The cited prior art does not disclose the product as having the claimed stability attributes upon storage for 26 weeks.
However, the present specification indicates that such stability is achieved merely as a consequence of combining the acerola component with the fruit juice ([0028]-[0029], [0033]). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since a product produced according to Selleck as modified by Van Amerongen et al. was determined to be obvious and it was determined to be substantially identical in composition to the claimed product, such a product would exhibit the same stability characteristics, which are thus deemed obvious. The claimed limitations that the juice product would have a total color difference of about 1.8 or less (claim 6) or a total color difference of 45% or less than that of a control product without the acerola (claim 7), both when stored at the recited storage conditions, are thus considered obvious to a skilled practitioner.
Regarding claims 8 and 12-14, Selleck discloses a method for reducing enzymatic browning of a juice product, the method comprising providing a fruit or vegetable juice (C2, L16-L17; C1, L38-L40) comprising one or more polyphenols (C2, L1-L12, where the present specification indicates that such fruits/vegetables contain polyphenols at [0014]-[0016]), and adding acerola (C2, L40-L53; C4, L4-L13).
Selleck does not teach the acerola as being present at a concentration of 1.0-5 wt.% based on the weight of the juice product.
However, Van Amerongen et al. discloses acerola puree as being present in an amount of 0.96 wt.% with a juice component (i.e., 1.03g acerola puree / 107.12g total * 100% = 0.96 wt.%) ([0026], Example 1). Van Amerongen et al. also indicates that the mixed composition may comprise a mixture of fruits in various forms ([0024]).
It would have been obvious to a skilled practitioner to incorporate acerola puree containing acerola into a mixture as taught in Selleck at the concentration taught in Van Amerongen et al. While Selleck discloses suitable concentrations for the flavonoid per se (i.e., 0.01-0.1 wt.%) (C2, L34-L36), the lack of instruction regarding suitable concentrations for compositions merely comprising the flavonoid would prompt a skilled practitioner to consult Van Amerongen et al. for additional instruction regarding suitable concentrations of such compositions. Since Van Amerongen et al. discloses acerola puree as being combined with fruit juice in an amount of 0.96 wt.% ([0026], Example 1), which rounds to 1.0 wt.%, a skilled practitioner would find the inclusion of the flavonoid-containing component in the mixture of Selleck at concentrations of 1.0-5 wt.% (claim 8), 1.0-3 wt.% (claim 12), 1.0-2 wt.% (claim 13), and 1.0-1.5 wt.% (claim 14) to be obvious. Further, Van Amerongen et al. discloses that the mixture additionally contains banana puree in an amount of 7.67 wt.% (i.e., 8.22g banana puree / 107.12g total * 100% = 7.67 wt.%) and red grape juice concentrate in an amount of 8.15 wt.% (i.e., 8.73g red grape juice concentrate / 107.12g total * 100% = 8.15 wt.%) ([0026], Example 1), as well as that the mixture may comprise “a blend of at least one species of fruit” including “red grape, banana, acerola cherry” ([0024]). Such disclosure suggests that the amount of one fruit component may be lessened as the amount of another fruit component may increase to compensate, or more specifically, that the acerola puree may be added in amounts higher than in the example to amounts at least as high as that for the other fruit components taught as being interchangeable. For this reason as well, the inclusion of acerola in an amount of 1.0 wt.% when incorporated into the juice product of Selleck would be obvious to a skilled practitioner.
As for claim 9, Selleck discloses the juice as being fruit juice (C2, L1-L6; C2, L16-L17) and the step of deriving the juice from fruit (C2, L20-L22).
As for claim 10, Selleck discloses the juice as being vegetable juice (C1, L40-L43; C2, L8-L12) and the step of deriving juice from fruit (C2, L20-L22), which would likewise apply to the production of juice from vegetable.
As for claim 11, Van Amerongen et al. discloses a juice product comprising a combination of fruit juice and acerola puree ([0024], [0026]). It would have been obvious to one having ordinary skill in the art to produce the composition of Selleck with acerola puree. Regarding the state of the flavonoid composition, Selleck discloses that it may be “individual flavonoids, mixtures and plant extracts having a high flavonoid content” (C1, L64-L67). Selleck also indicates the flavonoid/antioxidant mixture may be in powder or liquid concentrate form (C2, L24-L31) and discloses the use of powdered acerola (C4, L4-L15). Given the limited instruction regarding the liquid form of the mixture, a skilled practitioner would be prompted to consult Van Amerongen et al. for more detailed teaching related to the incorporation of such extracts into food products. Since Van Amerongen et al. discloses that acerola may be incorporated into juice products in a puree form ([0024], [0026]), a skilled practitioner would find the use of acerola puree as the flavonoid component in Selleck to be obvious.
Regarding claims 15 and 16, Selleck and Van Amerongen et al. disclose the method according to claim 8.
The cited prior art does not disclose the product as having the claimed stability attributes upon storage for 26 weeks.
However, the present specification indicates that such stability is achieved merely as a consequence of combining the acerola component with the fruit juice ([0028]-[0029], [0033]). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical prima facie case of either anticipation or obviousness has been established.” Since a product produced according to Selleck as modified by Van Amerongen et al. was determined to be obvious and it was determined to be substantially identical in composition to the claimed product, such a product would exhibit the same stability characteristics, which are thus deemed obvious. The claimed limitations that the juice product would have a total color difference of about 1.8 or less (claim 15) or a total color difference of 45% or less than that of a control product without the acerola (claim 16), both when stored at the recited storage conditions, are thus considered obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1-16 over Selleck and Van Amerongen et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that the products of Van Amerongen et al. were for consumables intended to deliver carotenoids to the skin for the purpose of coloring the consumer’s skin (Applicant’s Remarks, p. 6, ¶1). Applicant concluded that the concentrations of carotenoids in Van Amerongen et al. were selected for a different reason than that used in Selleck. Id. Applicant asserted that the teaching in Van Amerongen et al. is irrelevant to the product of Selleck (Applicant’s Remarks, p. 6, ¶2).
That Van Amerongen et al. may incorporate the acerola component into a food product for a different reason than that of Selleck would not preclude a practitioner from consulting Van Amerongen et al. for its teaching regarding suitable concentrations for a composition comprising the flavonoid, such as a puree. The products of both references are ultimately intended for human consumption (Selleck, C1, L8-L10; Van Amerongen et al., [0006], “an ingestible skin care product, preferably something perceived as a food product”), and a practitioner would at least 
Applicant then argued that Van Amerongen et al. does not provide any basis for adding acerola puree in amounts higher than 0.96 wt.% (Applicant’s Remarks, p. 6, ¶3 – p. 7, ¶2). Applicant asserted that the reference does not teach different fruit purees as being interchangeable, since the aim of the reference is as a skin treatment, and that even if the reference did teach how to adjust concentrations, such adjustment would be directed toward a different aim of skin coloration. Id. Applicant then concluded that it is irrelevant that the disclosed value may be rounded to the claimed range, again, essentially because the references are directed to two different aims (Applicant’s Remarks, p. 7, ¶3).
Examiner maintains that the teaching in paragraph [0024] of the reference that “[i]n order to get a good taste and/or aroma and/or as source of additional actives like vitamin C, the composition according to the present invention may further comprise a blend of at least one species of fruit…the composition may comprise one or more of (part or all of) apple, white grape, red grape, banana, acerola cherry, lemon, orange, grapefruit” is adequate to interpret the fruit puree components of Example 1 as being interchangeable to the extent that a decrease in one fruit component may be countered by an increase in another fruit component. Notably, paragraph [0024] does not teach adjustment of fruit components for the purpose of altering skin coloration, but instead simply teaches such components are for good taste/aroma and as a source of “additional actives”. Further, the claim rejection is based on this rationale only as one alternative basis; the claim rejection is also based on the amount of 0.96 wt.% simply rounding to 1.0 wt.% and rendering the claim obvious. This latter fact does is not irrelevant, as Applicant asserts, but instead serves as an adequate basis for deeming the claimed range obvious.
Further still, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Thus, it is not even necessary for the disclosed concentration to round to the claimed range in order to deem the claimed range obvious. Applicant’s arguments are thus unpersuasive.
The rejections of claims 1-16 have been maintained herein.
Conclusion
Claims 1-16 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793